MEMORANDUM **
This appeal from the denial of a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We conclude that the appeal is moot because the primary election as to which appellant sought a preliminary injunction has taken place. We conclude no exception to the mootness doctrine applies. Appellate intervention is not required to prevent the central legal issue from evading review because the action remains pending in the district court. See Cammermeyer v. Perry, 97 F.3d 1235, 1238 (9th Cir.1996).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.